DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 06/23/2022.
Claims 1, 9, 11, 17-18 are amended. 
Claim 6 is cancelled.
Claims 1-5, and 7-18 are pending for consideration.

Claim Objections
Claims 2-5 and 7-16 are objected to because of the following informalities:
	Regarding claims 2-4 and 7-8, 10-14, the claims recite a limitation “The apparatus of claim 1”.  It should be “The accelerated transaction processing apparatus of claim 1”.
	Regarding claim 5, the claim recites a limitation “The apparatus of claim 4”.  It should be “The accelerated transaction processing apparatus of claim 4”.
	Regarding claim 9, the claim recites a limitation “The apparatus of claim 8”.  It should be “The accelerated transaction processing apparatus of claim 8”.
	Regarding claims 15-16, the claims recite a limitation “The apparatus of claim 14”.  It should be “The accelerated transaction processing apparatus of claim 14”.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 1, the claim recites “adjusting a batch size to reduce a risk of failure of a batch transaction by determining a failure probability of a transaction based on the monitoring information and adjusting the batch size based on the determined failure probability”.  It is unclear if there are two different batch size adjustments or one batch size adjustment.	Regarding claim 11, the claim recites “the transaction failure event occurs due to the unsatisfied condition of the smart contract or a Multi Version Concurrency Control (MVCC) conflict”. The same “transaction failure event” is recited that it “occurred due to an unsatisfied condition of a smart contract in the blockchain network” in claim 1, and in claim 11, the same “transaction failure event” is recited that it can also “occurs due to a Multi Version Concurrency Control (MVCC) conflict”.  It is unclear because a same event is recited to occur due to two different conditions, where the conditions are not the same.  It is not clear if the event happens due to two condition happens in a same time, which is not disclosed in the instant specification, or they are two different events.	Furthermore, the claim 11 recites “adjust the batch size according to a first failure probability determined based on the monitoring information, when the transaction failure event occurs due to the unsatisfied condition of the smart contract”.   It is unclear if the batch size adjustment recited in claim 11 is the same or different adjustment with respect to the adjustments recited in the parent claim 1, “adjusting a batch size to reduce a risk of failure of a batch transaction by determining a failure probability of a transaction based on the monitoring information and adjusting the batch size based on the determined failure probability”.	For the purpose of prior art examination, the limitations are interpreted as best understood.	Appropriate corrections are required.
Response to Applicant’s Arguments
The Applicant argues in the Remarks filed on 06/23/2022 regarding 35 U.S.C. § 103 rejections against claims 1 as being unpatentable over Lamba et al. (US 20190266052 A1, hereinafter Lamba) in view of Sekniqi et al. (US 20210117410 A1, hereinafter Sekniqi) and further in view of CHU (US 20180181187 A1, hereinafter Chu). near the middle of page 3 of the Remarks, specifically,
	The Applicant argues starting near the bottom of page 3 that “Claim 1 as amended is patentable since the combination of Lamda, Sekiniqi and Chu fails to disclose, teach or suggest each and every feature of claim 1 as amended. For example, Chu fails to disclose, teach, or suggest the claimed feature "obtaining monitoring information on a transaction failure event occurred due to an unsatisfied condition of a smart contract in the blockchain network".”
	The above arguments have been fully considered but are moot because the new ground of rejection in view of MANUEL ARAOZ (NPL U: “Onward with Ethereum Smart Contract Security”, dated August 16th, 2016, downloaded from the Internet on 08/31/2022 using URL: https://web.archive.org/web/20191105205344/https://blog.openzeppelin.com/onward-with-ethereum-smart-contract-security-97a827e47702/, hereinafter Manuel).

The Examiner holds that the combination of Lamba in view of Manuel teaches the amended limitation of “obtaining monitoring information on a transaction failure event occurred due to an unsatisfied condition of a smart contract in the blockchain network”.
	Starting near the bottom of page 4 of the Remarks, the Applicant argues that Lamda in view of Sekniqi, Chu and Benedict and further in view of Song et al. (US 20180121856 A1, hereinafter Song) does not teach the amended claim 9. Specifically,	The Applicant argues, “none of the cited references disclose, teach, or suggest the claimed features "the processing efficiency score is calculated based on reduced processing cost due to the batch processing and increased processing cost due to the transaction failure event" and "wherein the increased processing cost is calculated based on a number of individual transactions included in failed batch transactions according to the first expected failure probability among the batch transactions, and wherein the failed batch transactions are batch transactions that includes a failed individual transaction according to the first expected failure probability".	The above arguments have been fully considered but are moot because the new ground of rejection in view of Iyengar; Arun Kwangil (US 20070038738 A1, hereinafter Iyengar) and Agrawal; Shashank et al. (US 20190164153 A1, hereinafter Agrawal).

	The Examiner holds that the combination of Lamda in view of Manuel and Benedict and further in view of Iyengar; Arun Kwangil (US 20070038738 A1, hereinafter Iyengar) and Agrawal; Shashank et al. (US 20190164153 A1, hereinafter Agrawal) teach all disputed limitations of the amended claim 9.	Starting near the bottom of page of the Remarks, the Applicant argues, “Claim 11 as amended is patentable since the combination of Lamda, Sekiniqi, Chu, Benedict and Balachandran et al. (U.S. Patent 10,862,811), hereinafter Balachandran, fails to disclose, teach or suggest each and every feature of claim 11 as amended. For example, none of the cited references disclose, teach, or suggest the claimed feature "adjust the batch size according to greater (=higher) failure probability when the transaction failure event occurs due to a transaction timeout compared to other failure causes (e.g., unsatisfied condition of the smart contract, MVCC). For example, according to claim 11 as amended, the batch size may be decreased much more when the transaction failure event occurs due to the transaction timeout. 
This is because that the transaction failure due to timeout are usually caused by more serious problem (e.g., network failure) and are less likely to be resolved quickly (or more likely to lead to successive transaction failures), compared to other failure causes.”	The above arguments have been fully considered but are moot because the new ground of rejection in view of Manuel and WIRTANEN; Jeffrey William et al. (US 20200296788 A1, hereinafter Wirtanen).

	The Examiner holds that the combination of Lamda in view of Manuel and WIRTANEN; Jeffrey William et al. (US 20200296788 A1, hereinafter Wirtanen) teach all disputed limitations of the amended claim 11.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lamba et al. (US 20190266052 A1, hereinafter Lamba) in view of MANUEL ARAOZ (NPL U: “Onward with Ethereum Smart Contract Security”, dated August 16th, 2016, hereinafter Manuel).

	Regarding claim 1, Lamba teaches an accelerated transaction processing apparatus comprising:
	a memory for storing one or more instructions (¶48, system that includes a processor and memory, operable to facilitate execution of access requests and other operation requests to some or all storage units);
	a communication interface for communicating with a Examiner note: the crossed over text is disclosed below]; ¶26, dispersed, or distributed, storage network (DSN) that includes a plurality of computing devices 12-16, a managing unit 18, an integrity processing unit 20, and a DSN memory 22. The components of the DSN 10 are coupled to a network 24, which may include one or more wireless and/or wire lined communication systems; ¶28, distributed storage and task (DST) execution unit); and
	a processor (¶48, system that includes a processor and memory, operable to facilitate execution of access requests and other operation requests to some or all storage units);
	wherein the processor is configured, by executing the one or more instructions, to perform operations including (¶54, store executable instructions in memory 964 that, when executed by the processing system, see also ¶71, ¶75, ¶90, ¶97, ¶103):
		obtaining monitoring information on a transaction failure event occurred ([Examiner note: the crossed over text is disclosed below]; ¶26, dispersed, or distributed, storage network (DSN); ¶28, distributed storage and task (DST) execution unit; ¶48, operable to monitor congestion and/or network utilization of network; see also Fig. 1; Lamba ¶63, processing unit 910 can monitor failed authorization requests; ¶65, the number or proportion of failed authorization requests that occur, because of congestion or congestion related rate limiting; see also Fig. 9A-D);		adjusting a batch size to reduce a risk of failure of a batch transaction by determining a failure probability of a transaction based on the monitoring information and adjusting the batch size based on the determined failure probability ([Examiner remark: see also 112(b) rejections above regarding this limitation]; Lamba ¶48, operable to monitor congestion and/or network utilization of network 24; Lamba ¶63, processing unit 910 can monitor failed authorization requests that occur because of congestion or congestion related rate limiting; Lamba ¶65, if a proportion of failed authorization requests exceeds a threshold, increase the queue size threshold and/or the queue time limit, the queue size threshold and/or the queuing time limit can also be a function of the number or proportion of failed authorization requests that occur, because of congestion or congestion related rate limiting); and	performing batch processing for one or more individual transactions using the adjusted batch size (¶59, send the queued authorization requests as a batched request; ¶60, extract the authorization request information for each of the corresponding plurality of requests in the batch request to determine authorization success or failure for each of the plurality of requests of the batch request. The IAM system 930 can generate a batched response that indicates success or failure of each of the plurality of authorization requests of the batched requests; see also Fig. 9A-D, Fig. 10A).	Although Lamba discloses the network is a distributed network, the storage and task execution unit are in distributed storage execution unit respectively (equivalent to a blockchain ledger and blockchain node), and the monitoring of the network for transaction failure events, Lamba does not explicitly disclose the network is a blockchain network and the transaction failure events are due to unsatisfied condition  of a smart contract.	On the other hand, Manuel teaches a transaction failure event occurred due to an unsatisfied condition of a smart contract in the blockchain network (page 1, Ethereum Smart Contract Security, powerful programming good practice is to
make your code fail as promptly as possible. And be loud about it; page 2,
    PNG
    media_image1.png
    894
    653
    media_image1.png
    Greyscale
;
Bottom of page 3 and top of page 4,
    PNG
    media_image2.png
    400
    423
    media_image2.png
    Greyscale
; [Examiner remark: the “throw” is an exception generation event produced to stop a transaction from moving forward.  Manuel discloses the throws are result of unsatisfied condition of a smart contract, such as msg.value is less than highestBid]).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Manuel, which teaches to general smart contract failure event in a blockchain network due to unsatisfied condition of a smart contract, into the teaching of Lamba, who teaches monitoring failure events of transactions, to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Manuel’s teaching would help to make the transaction system more secure, stable and consistent, and making it be known so it can be addressed effectively (Manuel top of page 2). In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, performing transactions over distributed network and transaction failure events. This close relation between both references highly suggests an expectation of success when combined.

	Regarding claim 2, Lamba in view of Manuel teaches the apparatus of claim 1, wherein the processor is further configured to adjust the batch size based on the monitoring information in response to determining that the blockchain network is in a congested state (Lamda ¶56, how many requests are batched together, depending on the severity of system congestion; Lamda ¶65, if a proportion of failed authorization requests exceeds a threshold, increase the queue size threshold and/or the queue time limit, the queue size threshold and/or the queuing time limit can also be a function of the number or proportion of failed authorization requests that occur, because of congestion or congestion related rate limiting).

	Regarding claim 3, Lamba in view of Manuel teaches the apparatus of claim 1, wherein the processor is further configured to reduce the batch size or deactivate the batch processing function in response to determining that the blockchain network is not in a congested state (Lamda ¶48, monitor congestion and/or network utilization of network; Lamda ¶53, periodically query the congestion and utilization of some or all network switches and/or other various network elements; see also Lamda ¶54; ¶49, in normal utilization conditions, this authorization can be performed in-line with each operation. In other words, when an operation is performed, the authorization occurs immediately; Lamda ¶64, in response to determining the system utilization has reduced from a great over-utilization to becoming only slightly over-utilized, the DST processing unit 910 can begin to send smaller batch requests and/or send batch requests more frequently, in response to determining the system is at a normal utilization level, the DST processing unit can send authorization requests immediately without batching).

	Regarding claims 17-18, the same rationale for rejecting claim 1 applies to claims 17-18, since they recite similar limitations as those of claim 1.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable Lamda in view of in view of Manuel and further in view of Kang et al. (US 20120324000 A1, hereinafter Kang).
	Regarding claim 4, Lamba in view of Manuel teaches the apparatus of claim 1 (see discussion above).		Lamba in view of Manuel does not explicitly disclose:		wherein the processor is further configured to adjust the batch size considering number of input transactions.		On the other hand, Kang teaches wherein the processor is further configured to adjust the batch size considering number of input transactions (Kang ¶4, at least one producer that is operable to send messages in a batch to one or more consumers via at least one destination; Fig. 1 
    PNG
    media_image3.png
    449
    1151
    media_image3.png
    Greyscale

; ¶15, FIG. 1 shows a typical computing environment that includes a messaging subsystem. As shown in FIG. 1, messages can be communicated from computer A 100 to computer B 102 via message broker (or message server) 104. In this example, application A 106 acts as a producer and application B 108 acts as a consumer; ¶20 the broker flow controller is configured so that upon sending the resume flow message to the producer, the current producing and consuming rates are calculated and the message batch size is dynamically adjusted; see also ¶19-¶33 [Examiner note: current specification, ¶112 defines Transaction Per Second (TPS), for example, can be exemplarily used as the unit of the number of input transactions, see also current specification ¶146, “the number of input transactions (e.g., TPS)”]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Kang, which teaches adjusting previous batch size into the teaching of Lamda in view of Manuel to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Kang’s teaching would help optimizing request processing. In addition, both of the references (Kang and Lamda in view of Manuel) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, batching plural of requests and optimizing batch size. This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claim 5, Lamda in view of Manuel and Kang teaches the apparatus of claim 4 (see discussion above), wherein the processor is further configured to adjust the batch size further considering a block size of a terminal requesting transaction processing (Kang ¶4, at least one producer that is operable to send messages in a batch to one or more consumers via at least one destination; see also Fig. 1; ¶15, FIG. 1 shows a typical computing environment that includes a messaging subsystem. As shown in FIG. 1, messages can be communicated from computer A 100 to computer B 102 via message broker (or message server) 104. In this example, application A 106 acts as a producer and application B 108 acts as a consumer; ¶21, if the producing rate is higher than the consuming rate, the producer can reduce the message batch size, by a percentage of the last batch size. Similarly, if the producing rate is lower than the consuming rate, the producer can increase the batch size, by a percentage of the last batch size; see also ¶19-¶33).
Claims 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable Lamda in view of Manuel and further in view of Benedict et al. (US 20150370554 A1, hereinafter Benedict).
	Regarding claim 7, Lamba in view of Manuel teaches the apparatus of claim 1 (see discussion above).		Lamba in view of Manuel does not explicitly disclose wherein the processor is further configured to:
		estimate a probability distribution of the failure probability based on the monitoring information, and
		determine the failure probability based on the estimated probability distribution.
		Benedict teaches:		estimate a probability distribution of the failure probability based on the monitoring information (¶37, a set size distribution may represent the respective sizes of job sets of an actual plurality of job sets (i.e., provided to validators), or may be a “potential” set size distribution representing possible set sizes that could be used to define a plurality of job sets based on a plurality of jobs in a queue; ¶38, determine the respective sizes of job sets 180-1 through 180-M based on job failure probability α by determining the set size distribution for job sets 180-1 through 180-M based on job failure probability; ¶40, 
    PNG
    media_image4.png
    161
    502
    media_image4.png
    Greyscale
; [Examiner note: α is a failure probability distribution function]; see also ¶41-¶57; ¶83, determine a job failure interval f based on the number of jobs between the identified invalid job and an immediately preceding invalid job identified, update the job failure probability based on the job failure interval f; see also Fig. 4; ), and
		determine the failure probability based on the estimated probability distribution (¶38, instructions 126 may determine the respective sizes of job sets 180-1 through 180-M based on job failure probability α by determining the set size distribution for job sets 180-1 through 180-M based on job failure probability α; ¶84, based on the updated job failure probability, another set size distribution based on a number of the jobs, remaining in the queue).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Benedict, which teaches using calculating failure probability distribution into the teaching of Lamda in view of Manuel to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Benedict’s teaching would help improve efficiency (Benedict, ¶12, ¶13). In addition, both of the references (Benedict and Lamda in view of Manuel) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, managing size of set of validation/authentication tasks based on failure probability. This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claim 8, Lamda in view of Manuel teaches the apparatus of claim 1 (see discussion above).		Lamda in view of Manuel does not explicitly disclose wherein the processor is further configured to:		determine a reference batch size corresponding to the determined failure probability by using a predetermined reference batch size information for an expected failure probability of the transaction, and		adjust the batch size based on the determined reference batch size, wherein the reference batch size information includes a first reference batch size corresponding to a first expected failure probability, and		wherein the first reference batch size is determined based on a processing efficiency score according to a batch size calculated for the first expected failure probability.
		On the other hand, Benedict teaches:		determine a reference batch size corresponding to the determined failure probability by using a predetermined reference batch size information for an expected failure probability of the transaction (¶41, determine the set size distribution to be the potential set size distribution having, among a plurality of potential set size distributions, a maximum number of jobs probabilistically expected to be validated as a group, calculate a number of jobs probabilistically expected to be validated as a group for given set size distribution based on job failure probability α; see also ¶42, ¶43, ¶51, ¶52), and
		adjust the batch size based on the determined reference batch size, wherein the reference batch size information includes a first reference batch size corresponding to a first expected failure probability (¶41, determine a set size distribution to be utilized as the respective set sizes for a plurality of job sets, determine the set size distribution to be the potential set size distribution;[0042], determine a set size distribution based on the expected value of a random variable X (as the terms “expected value” and “random variable” are used in the field of probability), where X denotes a number of jobs that pass the validation process described above, in which M different size job sets are provided to M validators for validation. The expected value of X may be calculated based on job failure probability α, set size parameters j1-jM, and the probabilities of various events in a probability space (Ω, P); see also ¶43, ¶53), and
		wherein the first reference batch size is determined based on a processing efficiency score according to a batch size calculated for the first expected failure probability (¶41, determine the set size distribution to be the potential set size distribution having, among a plurality of potential set size distributions, a maximum number of jobs probabilistically expected to be validated as a group, calculate a number of jobs probabilistically expected to be validated as a group for given set size distribution based on job failure probability α; see also ¶42, ¶43, ¶51, ¶52; [Examiner note: maximum number of jobs probabilistically expected to be validated as a group corresponds to the efficiency score]). 
		It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Benedict, which teaches using calculating failure probability distribution into the teaching of Lamda in view of Manuel to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Benedict’s teaching would help improve efficiency (Benedict, ¶12, ¶13). In addition, both of the references (Benedict and Lamda in view of Manuel) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, managing size of set of validation/authentication tasks based on failure probability. This close relation between both of the references highly suggests an expectation of success when combined.

	Regarding claim 10, Lamda in view of Manuel teaches the apparatus of claim 1 (see discussion above).		Lamda in view of Manuel does not explicitly disclose wherein the processor is further configured to:		calculate a processing efficiency score for a plurality of batch sizes based on the determined failure probability, and		select a specific batch size among the plurality of batch sizes based on the calculated processing efficiency score.		On the other hand, Benedict teaches:
		calculate a processing efficiency score for a plurality of batch sizes based on the determined failure probability (¶41, determine the set size distribution to be the potential set size distribution having, among a plurality of potential set size distributions, a maximum number of jobs probabilistically expected to be validated as a group, calculate a number of jobs probabilistically expected to be validated as a group for given set size distribution based on job failure probability α), and
		select a specific batch size among the plurality of batch sizes based on the calculated processing efficiency score (¶41, determine a set size distribution to be utilized as the respective set sizes for a plurality of job sets, determine the set size distribution to be the potential set size distribution).		It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Benedict, which teaches using calculating failure probability distribution into the teaching of Lamda in view of Manuel to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Benedict’s teaching would help improve efficiency (Benedict, ¶12, ¶13). In addition, both of the references (Benedict and Lamda in view of Manuel) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, managing size of set of validation/authentication tasks based on failure probability. This close relation between both of the references highly suggests an expectation of success when combined.

Claim 9 is rejected under s35 U.S.C. 103 as being unpatentable over Lamda in view of Manuel and Benedict and further in view of Iyengar; Arun Kwangil (US 20070038738 A1, hereinafter Iyengar) and Agrawal; Shashank et al. (US 20190164153 A1, hereinafter Agrawal).	Regarding claim 9, Lamda in view of Manuel and Benedict teaches the apparatus of claim 8 (see discussion above).	Although Lamda in view of Manuel and Benedict teaches the processing of smart contract in a block chain distributed network, and a person of ordinary skill in the art would know processing transactions in block chain network involves the saving of the block chain data and the sending of block chain’s block to other nodes in the block chain network, Lamda in view of Manuel and Benedict does not explicitly disclose:	wherein the processing efficiency score is calculated based on reduced processing cost due to the batch processing and increased processing cost due to the transaction failure event,	wherein the reduced processing cost is calculated based on a number of batch transactions generated to process a predetermined number of individual transactions,	wherein the increased processing cost is calculated based on a number of individual transactions included in failed batch transactions according to the first expected failure probability among the batch transactions, and	wherein the failed batch transactions are batch transactions that include a failed individual transaction according to the first expected failure probability.	On the other hand, Iyengar teaches:	wherein (Iyengar abstract, determination of an optimum batch size for aggregating data wherein, for a number of batch sizes, costs are estimated for sending batched information to persistent storage and for losing batched data. Then, the optimum batch size is selected from the number of different batch sizes based on sums of these costs; data can be efficiently aggregated; Iyengar ¶25, this batching of updates to persistent storage can reduce overhead considerably over storing each individual value as soon as it is received; Iyengar [0037] A cost function for sending information to disk might grow with the rate at which information is sent to disk. It might also decrease with increasing batch size; Iyengar [0038] A cost function for sending information to a remote node might grow with the rate at which information is sent to the remote node. It might also decrease with increasing batch size) and increased processing cost due to the transaction failure event (Iyengar ¶25, this batching of updates to persistent storage can reduce overhead considerably over storing each individual value as soon as it is received, drawback to this approach is that information which is not immediately stored on disk could be lost in the event of a machine failure. Decisions of whether to batch updates to disk or not could be based on the likelihood of failure; Iyengar [0036] A cost function for information lost in the event of a failure might take into account and grow with a probability of a failure and/or information lost in the event of a failure. Information lost in the event of a failure is often proportional to expected batch sizes),	wherein the reduced processing cost is calculated based on a number of batch transactions generated to process a predetermined number of individual transactions (Iyengar [0037] A cost function for sending information to disk might grow with the rate at which information is sent to disk. It might also decrease with increasing batch size; Iyengar [0038] A cost function for sending information to a remote node might grow with the rate at which information is sent to the remote node. It might also decrease with increasing batch size; [Examiner remark: with a same given number of total transactions, a larger number of transactions per batch would mean less number of batches]),	wherein the increased processing cost is calculated based on a number of [failed] individual transactions included in ([0032] where a is a constant, p is the probability of failure, and s is the amount of information which is accumulated before the entire batch is written to disk (i.e. the batch size). This is a simple cost function in which the cost scales linearly with the batch size. More complicated functions are also possible; [0036] A cost function for information lost in the event of a failure might take into account and grow with a probability of a failure and/or information lost in the event of a failure. Information lost in the event of a failure is often proportional to expected batch sizes; [Examiner remark: the larger number of transactions in a batch, a larger the cost with respect to failed transactions; Iyengar teaches a function of cost regarding failure is based on probability of failure, batch size, number of transactions in a batch and the increasing trend of cost of as the batch size increase;  Iyengar also teaches other functions are possible. Although a different function may work as well, see below for the addressing of the crossed over text]).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Iyengar, which teaches cost calculation based on batch of transactions where the cost is reduced when the number of transactions in a batch increases and the cost increased when there is increase in failure, into the teaching of Lamda in view of Manuel and Benedict to result in the aforementioned limitations of the claimed invention ([Examiner remark: see below for the discussion of the remaining difference between the claimed invention and prior art; the total cost calculation is another way of looking at the processing efficiency]).
	One of ordinary skilled would be motivated to do so as incorporating Iyengar’s teaching would help providing good performance with less failure (Iyengar ¶35). In addition, both of the references (Iyengar and Lamda in view of Manuel and Benedict) teach features that are directed to analogous art, such as, batch processing. This close relation between both of the references highly suggests an expectation of success when combined.	Lamda in view of Manuel and Benedict and further in view of Iyengar teaches the cost calculation based on batches of transactions, probability of a failed transaction, and the use of probability of failed transactions as an expected value for calculating cost, but Lamda in view of Manuel and Benedict and further in view of Iyengar does not explicitly disclose the use of failed batch transactions in the cost calculation:	wherein the failed batch transactions are batch transactions that include a failed individual transaction according to the first expected failure probability.	On the other hand, Agrawal teaches: 	wherein the failed batch transactions are batch transactions that include a failed individual transaction (Agrawal [0204], if transactions were collected by some service provider, combined into a single transaction, and then sent to the Zether contract, it can significantly reduce the verification cost per proof. However, all transactions in a batch must be valid, because a single invalid transaction will cause the whole verification to fail).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Agrawal, which teaches using optimizing block chain smart contract transactions by using batched of the transactions, and that a batch transaction fails if an individual transaction in the batch fails, into the teaching of Lamda in view of Manuel and Benedict and further in view of Iyengar to result in the limitations of the claimed invention ([Examiner remark: when an individual transaction fails, a whole batches would fails, which would result in every transaction in the batch to fail, when combined with Iyengar’s teaching that take into account the number of failed transactions, every transaction in the batch is taken into account of Iyengar’s cost function]).
	One of ordinary skilled would be motivated to do so as incorporating Agrawal’s teaching would help greatly improve cost (Agrawal ¶204). In addition, both of the references (Agrawal and Lamda in view of Manuel and Benedict and Iyengar) teach features that are directed to analogous art, such as, batch processing, smart contract and block chain. This close relation between both of the references highly suggests an expectation of success when combined.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Lamda in view of Manuel and WIRTANEN; Jeffrey William et al. (US 20200296788 A1, hereinafter Wirtanen).
	Regarding claim 11, Lamda in view of Manuel teaches the apparatus of claim 1 (see discussion above).	adjust the batch size according to a first failure probability determined based on the monitoring information (Lamba, ¶48, operable to monitor congestion and/or network utilization of network; see also Fig. 1; Lamba ¶63, processing unit 910 can monitor failed authorization requests; Lamba ¶65, the number or proportion of failed authorization requests that occur, for example, because of congestion or congestion related rate limiting. For example, if a proportion of failed authorization requests exceeds a threshold, the DST processing unit 910 can determine to increase the queue size threshold and/or the queue time limit), when the transaction failure event occurs due to the unsatisfied condition of the smart contract or a Multi Version Concurrency Control (MVCC) conflict (Manuel page 1, Ethereum Smart Contract Security, powerful programming good practice is to
make your code fail as promptly as possible. And be loud about it; Manuel page 2, getSalary function, if (bytes(name).length == 0) throw …; if (nameToSalary[name] == 0) throw …; Manel page 4 if (msg.value < highestBid) throw …), and
	adjust the batch size according to a second failure probability determined based on the monitoring information (Lamba, ¶48, operable to monitor congestion and/or network utilization of network; see also Fig. 1; Lamba ¶63, processing unit 910 can monitor failed authorization requests; Lamba ¶65, the number or proportion of failed authorization requests that occur, for example, because of congestion or congestion related rate limiting. For example, if a proportion of failed authorization requests exceeds a threshold, the DST processing unit 910 can determine to increase the queue size threshold and/or the queue time limit).	Lamba in view of Manuel teaches the adjustment of queue size due to transaction failure probability, but Lamba in view of Manuel does not explicitly disclose: when the transaction failure event occurs due to a transaction timeout, wherein the second failure probability is greater than the first failure probability.	On the other hand, Wirtanen teaches the transaction failure event occurs due to a transaction timeout, wherein the second failure probability is greater than the first failure probability (Wirtanen [0040], sends an ACTIVATE EPS BEARER CONTEXT REQUEST message over the wide-area network 104. This request can either be accepted by the wide-area network 104 or fail (e.g., be rejected or time out); [0043], the TCU 108 may compute a probability of data failure, the failure probability of a failure may be computed in various ways including, but not limited to: (i) the number of failed data calls vs. number of total data calls, or (ii) the number of consistently failed data calls (e.g., consecutive failures). The failure probability may be updated dynamically by the TCU 108 performing the data calls when it is in use. As long as the failure probability of a failure zone 126 exceeds a threshold F (e.g., a maximum number of failures that are allowed), the zone may be considered as an area that has low chance of success, and therefore should be added to the failure zone 126 list. As a specific example, a failure zone 126 may be marked as having a low likelihood of success for PS communications even if CS communications can be received; [Examiner remark: for failure probability exceeds a threshold, the failure probability is higher than other failures that have failure probability below the threshold; Since the combination of Lamba in view of Manuel and Wirtanen teaches the monitoring and determining probability, and the disclosure that some failures would result in higher failure probability, it is a matter of outcome of monitoring, measurement and calculation of a same disclosed process when recited positively that the failure probability due to timeout would be higher than other failure probability when implemented).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Wirtanen, which teaches monitoring transaction of failures due to timeout, and updating failure probability and determine that the failure probability is greater than some threshold, into the teaching of Lamda in view of Manuel to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Wirtanen’s teaching would help improve efficiency (Wirtanen ¶2). In addition, both of the references (Wirtanen and Lamda in view of Manuel) teach features that are directed to analogous art, such as, failure monitoring and updating of failure probability calculation. This close relation between both of the references highly suggests an expectation of success when combined.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable Lamda in view of Manuel and further in view of Balachandran et al. (US 10862811 B1, hereinafter Balachandran).
	Regarding claim 12, Lamda view of Manuel teaches the apparatus of claim 1, wherein the processor is further configured to, when the transaction failure event occurs ([Examiner note: the crossed over text is discussed below]; Lamda ¶48, monitor congestion and/or network utilization of network; Lamda ¶53, periodically query the congestion and utilization of some or all network switches and/or other various network elements; see also Lamda ¶54; ¶49, in normal utilization conditions, this authorization can be performed in-line with each operation. In other words, when an operation is performed, the authorization occurs immediately; ¶64, in response to determining the system utilization has reduced from a great over-utilization to becoming only slightly over-utilized, the DST processing unit 910 can begin to send smaller batch requests and/or send batch requests more frequently, in response to determining the system is at a normal utilization level, the DST processing unit can send authorization requests immediately without batching).		Lamda view of Manuel teaches the limitations of claim 12 (see discussion above).		However, Lamda view of Manuel does not explicitly disclose transaction failure event occurs due to transaction timeout.		On the other hand, Balachandran teaches transaction failure event occurs due to transaction timeout (col. 5 lines 59-67, request submissions are treated as failures when the request submission times-out).		It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Balachandran, which teaches request submissions are treated as failures when timed out into the teaching of Lamda view of Manuel to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Balachandran’s teaching would help improve performance (Balachandran, col. 4, lines 21-37). In addition, both of the references (Balachandran and Lamda view of Manuel) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, request processing, monitoring failure rates to improve request processing (Balachandran, col. 4, lines 21-37, col. 7 lines 48-64). This close relation between both of the references highly suggests an expectation of success when combined.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Lamda view of Manuel and further in view of Mossoba et al. (US 20200219105 A1, hereinafter Mossoba).
	Regarding claim 13, Lamda view of Manuel teaches the apparatus of claim 1 (see discussion above), wherein the processor is further configured to:
		adjust the batch size based on the predicted batch size (Lamba ¶41, determine a set size distribution to be utilized as the respective set sizes for a plurality of job sets, determine the set size distribution to be the potential set size distribution; Lamba [0042], determine a set size distribution based on the expected value of a random variable X (as the terms “expected value” and “random variable” are used in the field of probability), where X denotes a number of jobs that pass the validation process described above, in which M different size job sets are provided to M validators for validation. The expected value of X may be calculated based on job failure probability α, set size parameters j1-jM, and the probabilities of various events in a probability space (Ω, P); see also ¶43, ¶53).		Lamda view of Manuel does not explicitly disclose extract feature data from the monitoring information, obtain a predicted batch size from the extracted feature data through a machine learning model.
		On the other hand, Mossoba teaches extract feature data from the monitoring information (¶34, the fraud analysis platform may capture an image of text of the message, to identify a confirmation of a transaction included in the message, to extract information related to the confirmation of the transaction from the message, and/or the like; ¶44, train the batch processing model using historical data associated with determining the number of batches; ¶53, the one or more parameters associated with the transaction, …, along with historical data for determining a threshold time period according to those parameters, … monitoring for a confirmation message for a transaction and/or to identify a time after which it is unlikely that the messaging account is going to receive a confirmation message for the transaction), obtain a predicted batch size from the extracted feature data through a machine learning model ([0044], use a machine learning model, such as a batch processing model, to determine a number of the batches of messages that are to be processed and/or determine lengths of time periods between processing the batches of messages).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Mossoba, which teaches using machine learning to train extracted monitored data to determine number of batches of messages into the teaching of Lamda view of Manuel to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Mossoba’s teaching would help improve performance. In addition, both of the references (Mossoba and Lamda view of Manuel) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transaction processing, processing of batches of messages and authorization, using monitored data to determine batch size. This close relation between both of the references highly suggests an expectation of success when combined.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Lamda view of Manuel and further in view of Smedberg et al. (US 20140101235 A1, hereinafter Smedberg).
	Regarding claim 14, Lamda view of Manuel teaches the apparatus of claim 1, wherein the processor is further configured to,		generate a batch transaction, when the number of individual transactions inserted into the first batch queue reaches the first batch size, by aggregating the individual transactions inserted into the first batch queue (Lamda ¶59, send the queued authorization requests as a batched request in response to determining the number of authorization requests in the queue meets or exceeds a queue size threshold), and
		generate a batch transaction, when the number of individual transactions inserted into the second batch queue reaches the second batch size, by aggregating the individual transactions inserted into the second batch queue (Lamda ¶59, send the queued authorization requests as a batched request in response to determining the number of authorization requests in the queue meets or exceeds a queue size threshold).		Lamda view of Manuel does not explicitly disclose:		classify the one or more individual transactions according to a predetermined classification criteria,		insert a classified individual transaction corresponding to a first batch queue having a first batch size into the first batch queue,		insert a classified individual transaction corresponding to a second batch queue having a second batch size into the second batch queue		On the other hand, Smedberg teaches classify the one or more individual transactions according to a predetermined classification criteria  (¶35, determines a batch identifier associated with the first request, type of other requests with which the first request is suitable for batching, type may include those requests that have similar purposes, or other groupings desirable; ¶38, there are different types of server requests that can be grouped according to favorable characteristics),		insert a classified individual transaction corresponding to a first batch queue having a first batch size into the first batch queue (¶34, places the request in a queue of requests to be sent in a batch to the server; ¶35, determines a batch identifier associated with the first request, type of other requests with which the first request is suitable for batching, type may include those requests that have similar purposes, or other groupings desirable; see also ¶38; [Examiner note: Lamda already teaches batch of requests having a size threshold]),		insert a classified individual transaction corresponding to a second batch queue having a second batch size into the second batch queue (¶38, determines a second batch identifier associated with the second request, wherein the second batch identifier provides input describing a type of other requests with which the second request is suitable for batching … the identifiers may be different such that the requests are placed in separate batches, there are different types of server requests that can be grouped according to favorable characteristics, such as time it takes to process the request, importance of the request to a smooth user interface for the user, acceptable latency for receiving a response to the request, and so forth; [Examiner note: Lamda already teaches batch of requests having a size threshold]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Smedberg, which teaches classifying requests into queues and batches into the teaching of Lamda view of Manuel to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Smedberg’s teaching would help improve performance and flexibility (Smedberg ¶24). In addition, both of the references (Smedberg and Lamda view of Manuel) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, processing of batches of requests. This close relation between both of the references highly suggests an expectation of success when combined.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable Lamda view of Manuel and Smedberg and further in view of Madani et al. (US 20180213018 A1, hereinafter Madani).
	Regarding claim 15, Lamda view of Manuel and Smedberg teaches the apparatus of claim 14 (see discussion above).		Lamda in view of Manuel and Smedberg does not explicitly disclose:		wherein the first batch size is a global batch size applied to all batch queues; and
		the second batch size is calculated considering number of input transactions inserted into the second batch queue.		On the other hand, Madani teaches: 		wherein the first batch size is a global batch size applied to all batch queues (¶124, the queues can have an upper bound for the number events, which can include messages, the upper maximum bound can be configured manually, which may be a default, the default can be set as tMax number of events; ¶125, If T.sub.Ipeak plus Δ is less than tMax, the logic flow returns to 1620 to track and collect system parameters; see also ¶32, ¶115-¶117; [Examiner note: Lamda already teaches to batch all requests in a queue, see Lamda ¶59, “send some or all of the authorization requests in the queue as a batched request”, as a result, the batch size can be the same as queue size; the tMax value is not modified if the sum TIpeak  and Δ is less than tMax]).		the second batch size is calculated considering number of input transactions inserted into the second batch queue (¶32, to dynamically resize queues that bucket events, in which each incoming stream of events is processed with respect to an adjustable upper maximum threshold in each queue; ¶124, the default can be set as tMax number of events and can be dynamically adjustable based on the difference between it and a moving input peak message count TIpeak, see also ¶115-¶117, ¶125, ¶126; [Examiner note: current specification, ¶112 defines Transaction Per Second (TPS), for example, can be exemplarily used as the unit of the number of input transactions, see also current specification ¶146, “the number of input transactions (e.g., TPS)”; Lamda teaches incoming requests are queued, see Lamda ¶58]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Madani, which using default queue sizes on input queues into the teaching of Lamda in view of Manuel and Smedberg to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Madani’s teaching would help efficiently routing events (Madani ¶117). In addition, both of the references (Madani and Lamda) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, processing input events by storing the events in queues and have size limit on queues. This close relation between both of the references highly suggests an expectation of success when combined.

	Regarding claim 16, Lamda in view of Manuel and Smedberg teaches the apparatus of claim 14 (see discussion above).		Lamda in view of Manuel and Smedberg does not explicitly disclose:		wherein the first batch size is a global batch size applied to all batch queues; and
		the second batch size is adjusted from the global batch size considering number of input transactions inserted into the second batch queue.		On the other hand, Madani teaches:		wherein the first batch size is a global batch size applied to all batch queues (¶124, the queues can have an upper bound for the number events, which can include messages, the upper maximum bound can be configured manually, which may be a default, the default can be set as tMax number of events; ¶125, If T.sub.Ipeak plus Δ is less than tMax, the logic flow returns to 1620 to track and collect system parameters; see also ¶32, ¶115-¶117; [Examiner note: Lamda already teaches to batch all requests in a queue, see Lamda ¶59, “send some or all of the authorization requests in the queue as a batched request”, as a result, the batch size can be the same as queue size; the tMax value is not modified if the sum TIpeak  and Δ is less than tMax]), and
		the second batch size is adjusted from the global batch size considering number of input transactions inserted into the second batch queue (¶32, to dynamically resize queues that bucket events, in which each incoming stream of events is processed with respect to an adjustable upper maximum threshold in each queue; ¶124, the default can be set as tMax number of events and can be dynamically adjustable based on the difference between it and a moving input peak message count TIpeak, see also ¶115-¶117, ¶125, ¶126).		It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Madani, which using default queue sizes on input queues into the teaching of Lamda in view of Manuel and Smedberg to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Madani’s teaching would help efficiently routing events (Madani ¶117). In addition, both of the references (Madani and Lamda) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, processing input events by storing the events in queues and have size limit on queues. This close relation between both of the references highly suggests an expectation of success when combined.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170026301 A1 - if the batch size is too small, opportunities for efficiency gains may be lost; if the batch size is too large, it can take too much time to batch the requests (even with a timeout), and higher latency may be induced by waiting for packets. Some embodiments include a fixed batch size determined to optimize the balance between efficiency and latency. Other embodiments include an adaptive batch size that can dynamically increase or decrease the batch size based, for example, on current traffic rates.
US 20070038738 A1 - determination of an optimum batch size for aggregating data wherein, for a number of batch sizes, costs are estimated for sending batched information to persistent storage and for losing batched data. Then, the optimum batch size is selected from the number of different batch sizes based on sums of these costs.
US 20030149747 A1 - statistical parameters describing the process required to complete the job (such as failure history), job control information such as batch size or the number of batches to use, the inter-process buffer size, type and parameters of the control policy, estimates of the optimal batch size to use; estimates of the total cost of producing the job.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/30/2022
/V.H.H/
Examiner, Art Unit 2162

/Hares Jami/Primary Examiner, Art Unit 2162